—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
*795Petitioner was found guilty of violating a prison disciplinary rule prohibiting assault. Initially we find that, given the consistency and detail in the confidential statements as well as the corroborating nonconfidential and circumstantial evidence, respondent Hearing Officer properly credited the statements, and all this information provides substantial evidence to support the determination of guilt. Further, were we to assume that petitioner has a conditional right to call adverse witnesses, we would find no error in the Hearing Officer’s refusal to allow petitioner to call confidential informants as witnesses or to review their testimony. Petitioner was told that confidential information would be used in the hearing and was given a statement by the Hearing Officer that safety and security considerations prohibited access to the witnesses or their testimony, and the record supports this determination.
Mikoll, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.